Exhibit 10.14

EXTENSION OF TERMINATION DATE

OF PRIVATE PLACEMENT OFFERING

Dated effective as of: December 31, 2014

 

 

 

Algodon Wines & Luxury Development Group, Inc. (the “Company”) and DPEC Capital,
Inc. (the “Placement Agent”) hereby confirm their agreement to extend, from
December 31, 2014 to March 31, 2015, the termination date for the Company’s
Amended Subscription Agreement and the Amended Placement Agent Agreement (the
“PAA”) between the Company and the Placement Agent, both of which were dated
September 8, 2014, in accordance with the terms set forth in the Company’s
Private Placement Memorandum/Amended Subscription Agreement, dated September 8,
2014 and the PPA, respectively.

 

 



DPEC CAPITAL, INC.   ALGODON WINES & LUXURY     DEVELOPMENT GROUP, INC.        
            By: /s/ Keith Fasano   By: /s/ Mark Downey   Name: Keith Fasano    
Name: Mark Downey   Title: Chief Compliance Officer     Title:  Chief Operating
Officer



 



  

 

 





SECOND EXTENSION OF TERMINATION DATE OF

PLACEMENT AGENT AGREEMENT AND WARRANT AGREEMENT

Dated as of: March 31, 2015

 

 

 

Algodon Wines & Luxury Development Group, Inc. (the “Company”) and DPEC Capital,
Inc. (the “Placement Agent”) hereby confirm their agreement to extend, from
March 31, 2015 to April 30, 2015, plus up to an additional 30 days at the
discretion of the Company and the Placement Agent, the termination date for (1)
the Amended Placement Agent Agreement between the Company and the Placement
Agent, dated September 8, 2014 and first extended on December 31, 2014, and (2)
the Amended Warrant Agreement between the Company and the Placement Agent, dated
September 8, 2014 and first extended on December 31, 2014.

 

 



DPEC CAPITAL, INC.   ALGODON WINES & LUXURY     DEVELOPMENT GROUP, INC.        
            By: /s/ Keith Fasano   By: /s/ Scott Mathis   Name: Keith Fasano    
Name: Scott Mathis   Title: Chief Compliance Officer     Title:  Chief Executive
Officer

 

 

 



  

 

 





THIRD EXTENSION AND SECOND MODIFICATION OF

PLACEMENT AGENT AGREEMENT

(INITIALLY DATED OCTOBER 1, 2012)

 

Dated as of: October 1, 2015

 

ALGODON WINES & LUXURY DEVELOPMENT GROUP, INC.

135 Fifth Avenue, 10th Floor

New York, New York 10010

 

Ladies and Gentlemen:

 

This shall confirm that Algodon Wines & Luxury Development Group, Inc., a
Delaware corporation (the “Company”) and DPEC Capital, Inc., a Delaware
corporation (the “Placement Agent”), hereby agree to extend and modify the terms
of their Placement Agent Agreement, dated October 1, 2012 (hereinafter the
“PAA”), as initially extended by the First Extension of Placement Agent
Agreement, dated June 30, 2013 and by the Amended Revised Second Extension of
Placement Agent Agreement, dated June 30, 2014. Except as expressly modified
herein, all of the terms and provisions set forth in the PAA shall remain in
full force and effect, and all capitalized terms used herein shall have the same
meanings therein. The modifications to the PAA are as follows:

 

(1) The most recent version of Sections 1.A. and 1.D. of the PAA are hereby
deleted in their entirety and replaced with the following:

 

1. Offering.

 

A. The Company hereby engages the Placement Agent to act as exclusive placement
agent in connection with the issuance and sale by the Company (the “2015
Contingent Common Stock Offering”) of up to 10,000,000 of shares of its Common
Stock, $.01 par value per share (plus up to an additional 2,500,000 Shares which
the Company reserves the right to issue on the same terms provided herein) (the
“Shares”), at a price of $2.50 per share. A sale of 12,500,000 Shares shall be
referred to as the “Maximum Offering.”

 

D. The 2015 Contingent Common Stock Offering will terminate on the earlier of
(a) the date the Company qualifies to trade its common stock on the OTCQB tier
of the OTC Markets or (b) November 22, 2015 (the “Contingency Failure Date”)
(unless the Company extends the Contingency Failure Date to no more than 60 days
later).

 

 

  

 



 

(2) The most recent version of Section 4.B. of the PAA is hereby deleted in its
entirety and replaced with the following:

 

4. Representations and Warranties of the Company.

 

B. The authorized capital stock of the Company consists of 80,000,000 shares of
common stock (“Common Shares”) and 11,000,000 shares of preferred stock, par
value $.01 per share (the “Preferred Shares”). Of this total, as of August 31,
2015, 38,604,473 Common Shares are issued, which includes 4,411 shares held in
treasury, and zero Preferred Shares are issued. As of the date hereof, the
Company has reserved 1,274,313 Common Shares for issuance upon the exercise of
stock options (the “Stock Options”) that have been granted to members of the
Company’s Board of Directors, advisors, certain employees and others. As of the
date hereof, the Company has reserved 8,956,311 Common Shares for issuance upon
the exercise of warrants to the Placement Agent in connection with prior
offerings (together with the Stock Options, the “Option Securities”). All of the
issued and outstanding shares of the capital stock of the Company are, and all
Common Shares reserved for issuance will be, upon issuance in accordance with
the terms specified in the instruments or agreements pursuant to which they are
issuable, duly authorized, validly issued, fully paid, and non-assessable.
Except for the outstanding Option Securities, there are no outstanding options,
warrants, rights to acquire or subscribe to, or commitments of any nature to
which the Company is a party or may be bound, requiring the issuance or sale of
any class of capital stock or other equity securities, or securities or rights
convertible into or exchangeable for such shares or other equity securities.

 

(3) Additional modifications.

 

(a) All references in the PAA to the “Offering” are hereby deleted and replaced
with the “2015 Contingent Common Stock Offering.”

 

(b) The reference in the most recent version of Section 1.C. to “March 31, 2015”
is hereby deleted and replaced with “November 22, 2015 (unless the Company
extends this date to no more than 60 days later).”

 

(c) The reference in Section 10.B to “Mark Downey” is hereby deleted and
replaced with “Maria Echevarria.”

 

(4) Confirmation of representations.

 

By signing below, the Company and the Placement Agent confirm that all of the
representations made by each party in the PAA remain accurate as of the date of
this agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first written above.

 



DPEC CAPITAL, INC.   ALGODON WINES & LUXURY     DEVELOPMENT GROUP, INC.        
            By: /s/ Maria Echevarria   By: /s/ Scott L. Mathis   Name: Maria
Echevarria     Name: Scott L. Mathis   Title: Chief Operations Officer    
Title:  President

 



  

 

 